Mr. Chief Justice Hernández
delivered the opinion of the court.
By deed No. 259 executed in Caguas on December 12,. 1913, before Notary Lorenzo Jiménez García, Laurent Dib-bets, as general attorney in fact of Barons August and Constant Goffinet, authorized the cancellation of a mortgage on-a rural property belonging to Cantalicio Santini Torres who-*306acquired the same subject to the mortgage from the conjugal partnership of Simona del Carmen Solá López and Manuel Jiménez Jiménez, these having created the said mortgage upon the property in'favor of the Goffinet brothers to secure the payment of a loan of $1,750. It was set out in the said deed that at the time of its execution Dibbets¡ ás such attorney in fact, received of Santini the amount of the debt and therefore agreed to the cancellation of the mortgage, ex-pressty consenting to the entry in the registry of property of the corresponding record of discharge.
The said deed having been presented in the Eegistry of Property of Caguas, the registrar refused to admit it to record in the following decision, of July 3, 1915: , •
‘'The foregoing document, deed No. 259, executed in this city before Notary Lorenzo Jiménez García on December 12, 1913, is denied admission to record because it does not show the authority of Laurent Dibbets to cancel the mortgage referred to as attorney in fact of Barons August and Constant Goffinet, the mortgagees. A cautionary notice is entered, etc.”
Santini solicited the conversion of the cautionary notice referred to in the said decision into a final record, presenting in the said registry a deed authorizing the cancellation of the said mortgage, which deed was executed as No. 101 before Notary Lorenzo Jiménez García on July 9, 1915, by Prudent Wittemans as substitute attorney in fact of the Goffi-net brothers in favor of Santini, together with the instrument appointing the substitute attorney in fact which was executed before Notary Herminio Díaz Navarro on May 4, 1914, bji Luis Godin as attorney in fact of the Goffinet brothers in faAror of Prudent Wittemans. = The registrar denied the request of Santini in the following decision:
“The conversion of the cautionary notice referred to in the foregoing decision into a final record is denied because' the same defect which occasioned the said decision still exists and although said defect is supposed to he cured by the presentation of deed No. 101, *307executed in this city before Notary Lorenzo Jiménez García on July 9, 1915, together with instrument No. 45 appointing the substitute attorney in fact executed in San Juan before Notary Herminio Díaz Navarro on May 4, 1914, the said deed No. 101 is considered insufficient for the cancellation of the mortgage because no express power is given for the cancellation of mortgages and because although Laurent Dibbets,, as attorney in fact of the mortgagees, received the amount of the credit, the said deed No. 101 is executed by the substitute attorney in fact, Prudent Wittemans, without express authorization * *
That decision is submitted to this court in an administrative appeal taken by Santini'.
We find that the decision is in conformity with the law.
The defect pointed out in the decision of July 3, 1915, was. not cured by the two instruments subsequently presented in the registry. The only way of curing the defect that the deed of cancellation .of December 12, 1913, did not show the character and powers of Laurent Dibbets as attorney in fact of Barons August and Constant Goffinet was by presenting the power of attorney appointing him as such and that instrument has not been presented in the registry.
Nor is the second deed of cancellation of July 9, 1913, executed by Prudent Wittemans as attorney in fact of the Goffinet brothers admissible to record. The power of attorney executed on November 24, 1913, by the Goffinet brothers in favor of Luis Godin before Jean Henri Declerk, a notary public of Brussels, which is transcribed in Spanish instead of in French in the instrument executed by Luis Godin appointing Prudent Wittemans a substitute attorney in fact, confers upon Luis Goclin the power, among others, “to receive and collect all interests, annuities and other accessories; to accept the reimbursement of the amounts loaned and give receipts for them; to dissolve attachments and consent to the radiation of all records * * V’ It gives no express power to cancel mortgages and that requisite is indis*308pensable in the present case, according to section 1615 of the Civil Code, which provides that in order to compromise, alienate, mortgage or execute any other act of strict ownership an express commission is required. .The cancellation of a mortgage involves a true act of alienation, for by it the mortgagee'is deprived of a real right which belonged to him. Benitez Hermanos v. The Registrar of Property, 17 P. R. R. 221.
The appellant maintains that the word “radiación” in French means to extinguish, to erase, to strike out.
In the instrument executed by Luis Godin appointing Prudent Wittemans a substitute- attorney in fact the power of attorney was transcribed, as we have said, in Spanish and not in French. In order to understand its words we should not look to the French language hut to the Spanish and according to the Dictionary of the' Spanish Royal Academy, radiation is the act or process of radiating and radiating is “the emission or diffusion of rays of light or heat by a luminous or hot body.”
In airy event, if any doubt should exist as to the interpretation of the power of attorney it must be construed strictly. Fano v. Registrar of Property, 15 P. R. R. 313; López Landrón v. Registrar of Property, 15 P. R. R. 703; Villar v. Registrar of Property, 17 P. R. R. 412; Post et al. v. Registrar of Property 19 P. R. R. 180; Successors of Andreu & Co. v. Registrar of Property, 20 P. R. R. 396; Crehore v. Registrar of Property, 22 P. R. R. 30; Baquero et al. v. Registrar of Property, 22 P. R. R. 22.
The decision appealed from is

Affirmed.

Justices Wolf, del Toro, Aldrey and Hutchison concurred.